861 F.2d 263Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Josh W. BARMER, Jr., Plaintiff-Appellant,v.U.S. GENERAL SERVICES ADMINISTRATION, Defendant-Appellee.
No. 88-1002.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1988.Decided Oct. 3, 1988.

Josh W. Barmer, Jr., appellant pro se.
Joseph Sedwick Sollers, III, Breckinridge Long Willcox (Office of United States Attorney), for appellee.
Before DONALD RUSSELL, SPROUSE, and ERVIN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from the court's judgment denying relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e, is without merit.  We accordingly affirm the judgment below on the reasoning of the district court.  Barmer v. United States General Services Administration, C/A No. 87-823-S (D.Md. Jan. 19, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid in the decisional process.


2
AFFIRMED.